Citation Nr: 1708617	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  14-16 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mole removal/keloid of the left arm.

2.  Entitlement to service connection for hyperopia and presbyopia, claimed as a bilateral eye condition.

3.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable disability rating for keloid growth from mole removal of the abdomen and left side.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1982 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 (keloids on abdomen and left side) and June 2010 (all other issues) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board denied the Veteran's claim for entitlement to service connection for mole removal/keloid of the left arm, and remanded his claims for entitlement to service connection for a bilateral eye condition, colon cancer, diabetes mellitus, and hypertension.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2015 decision as to the issue of entitlement to service connection for mole removal/keloid of the left arm, and to construe the Veteran's appeal to the Board as encompassing the claim of entitlement to an initial compensable disability rating for keloid growth from mole removal of the abdomen and left side.  The Court granted the JMR in an October 2016 Order.  These issues return to the Board for further consideration.

The issues of entitlement to service connection for a bilateral eye condition, entitlement to service connection for colon cancer, entitlement to service connection for diabetes mellitus, and entitlement to service connection for hypertension remain on appeal in remand status, and are being adjudicated by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In compliance with the October 2016 JMR, a new VA examination is necessary in order to ascertain the nature and onset of the Veteran's mole removal/keloid of the left arm, and the current severity of his keloid growth from mole removal of the abdomen and left side.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his mole removal and keloid growths of his left arm, abdomen, and left side, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his mole removal and keloid growths of his left arm, abdomen, and left side that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his mole removal/keloid of the left arm, and of the nature and severity of his keloid growth from mole removal and keloid growths of the abdomen and left side and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his mole removal and keloid growths of his left arm, abdomen, and left side.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

For the Veteran's mole removal and keloid growths of his left arm, the examiner must opine as to whether it is at least as likely as not that the disorder is related to or had its onset during service.

For the Veteran's mole removal and keloid growths of his abdomen and left side, the examiner must determine the severity of that disability.  The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's mole removal and keloid growths of his abdomen and left side have on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

